UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                             Submitted March 17, 2005
                              Decided April 19, 2005

                                       Before

                   Hon. KENNETH F. RIPPLE, Circuit Judge

                   Hon. DANIEL A. MANION, Circuit Judge

                   Hon. TERENCE T. EVANS, Circuit Judge


Nos. 03-3789 & 03-3752

UNITED STATES OF AMERICA,                       Appeals from the United States
       Plaintiff-Appellee,                      District Court for the Northern
       Cross-Appellant,                         District of Illinois, Eastern Division.

      v.                                        No. 02 CR 1086

BRIAN KELLER,                                   James B. Moran, Judge.
       Defendant-Appellant,
       Cross-Appellee.


                                      ORDER

       This matter comes before us upon remand from the Supreme Court of the
United States for reconsideration in light of United States v. Booker, 125 S. Ct. 738
(2005). Brian Keller was convicted of being a felon in possession of a firearm in
violation of 18 U.S.C. § 922(g). Mr. Keller appealed his conviction. The Government
cross-appealed the district court’s grant of a downward departure to Mr. Keller’s
sentence under § 5K2.12 of the United States Sentencing Guidelines. We affirmed
Mr. Keller’s conviction but vacated his sentence and remanded for resentencing. On
January 25, 2005, the Supreme Court granted Mr. Keller’s petition for a writ of
certiorari, vacated this court’s judgment and remanded the case to us for further
consideration in light of Booker.
Nos. 03-3789 & 03-3752                                                         Page 2


       Both parties now request that Mr. Keller’s sentence be vacated and remanded
for resentencing. We believe that such a course of action is appropriate. Accordingly,
we affirm Mr. Keller’s conviction, vacate his sentence due to the district court’s
erroneous grant of a downward departure, see United States v. Keller, 376 F.3d 713,
717-20 (7th Cir. 2004), vacated on other grounds, 125 S. Ct. 1061 (2005), and remand
to the district court for resentencing consistent with this order and the Supreme
Court’s decision in Booker.

                                                                 IT IS SO ORDERED